NOS. 07-09-0176-CR, 07-09-0177-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 AUGUST 26, 2009
                         ______________________________

                           JOSE LUIS PRADO, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

             NO. 55,938-A, 55,939-A; HONORABLE HAL MINER, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               ON MOTION TO DISMISS


      Appellant, Jose Luis Prado, filed Notice of Appeal to appeal a judgment convicting

him of two charges of manufacture and delivery of a controlled substance entered against

him in the 47th District Court of Potter County, Texas. However, appellant has now filed

motions to dismiss the appeals.


      Because the motions meet the requirements of Texas Rule of Appellate Procedure

42.2(a) and this Court has not delivered its decision prior to receiving them, the motions

are hereby granted and the appeals are dismissed. Having dismissed the appeals at
appellant’s request, no motions for rehearing will be entertained and our mandates will

issue.




                                              Mackey K. Hancock
                                                   Justice



Do not publish.




                                          2